Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/22 have been fully considered but they are not persuasive. The applicant’s filed amendments to the independent claims with two options. As for the first option, the definition of the current load being compared to a threshold is a new feature which was not previously claimed in the independent Claims but was previously claimed in dependent Claims 4 and 6. The second option was something similar to dependent Claim 3 but now requiring a 2nd derivative. Comparing the applicant’s specification with the prior art, it appears that the second option is more of a definition of the flat region of both the applicant’s Fig. 3A (i.e. the area where the open circuit voltage [OCV] changes little compared to the state of charge [SOC]) rather than an actual control algorithm which performs a complex step based upon a comparison. For instance, see ¶’s [46, 47, 52] of the published application, which states that 70% and above is the threshold at which the current is suppressed as the change in the dv/dQ is high. Naturally, when the dv/dQ is higher, the V’’/Q’’ is going to be higher. For Akaishi, previously claimed in rejecting dependent claim 4 (now partially in the independent Claims), this predetermined range starts above roughly 90% SOC as noted by Figs. 2-3F. Furthermore, evidentiary prior art Hall et al (USPN 6388447) describes the range being above 70% (see abstract, outside region between 30%-70% means a predetermined range above 70%; uses 2nd derivative to find whether outside the range). Similarly, evidentiary prior art Hall (USPGPN 20100121591) describes using the second derivative of this feature, comparison of Figs. 4 and 5 demonstrate this feature of second derivative. Therefore, since the claim appears to be just renaming a term (i.e. providing a synonymous definition) for the range provided by Akaishi, the applicant’s amended independent Claims do not overcome the applied prior art.
To advance prosecution, the examiner will address both options of the independent Claims. For this matter, the first option, the examiner will employ Nishiyama et al (USPGPN 20050266299) which describes the detection of the charge rate (¶’s [29, 50]) and control how to charge the battery by comparing the battery to a threshold (5C is given in ¶[29]). As the previously applied evidentiary prior art demonstrated, C-rate in units of #C is defined in the same way as the applicant’s current load. When Nishiyama’s C-rate is above or equal to the threshold, suppression of the current and pulsed application of the current are used. When below, it is not described but one of ordinary skill in the art would understand it to mean that continuous charging would occur. Therefore, to advance prosecution, the examiner will provide the combination of Suzuki, Akaishi, and Nishiyama for the independent claims.
Based on the applicant’s arguments, the examiner assumes that the applicant is defining the second derivative as V’’/Q’’, which is a similar definition to Akaishi’s. A specification objection will be applied to amend “second differential” to “second derivative” as claimed.
In addition, Claim 6 will be objected to for having dependence on cancelled claim 5. For purposes of examination, it will be assumed it was meant to depend upon Claim 1 like Claim 7.
Specification
The disclosure is objected to because of the following informalities: 
A specification objection will be applied to amend “second differential” to “second derivative” as claimed. Claims and specification need to be consistent, but as discussed in the interview, second differential seems to be a translation error.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 will be objected to for having dependence on cancelled claim 5. For purposes of examination, it will be assumed it was meant to depend upon Claim 1 like Claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPGPN 20130106354) in view of Akaishi et al (USPGPN 20200136399) and Nishiyama et al (USPGPN 20050266299), as evidenced by Greening (USPGPN 20160006272), Dubarry et al (USPGPN 20180321323), Takahashi et al (USPGPN 20210384751), Hall (USPGPN 20100121591), Hall et al (USPN 6388447) hereinafter Hudson after 2nd inventor, Kim et al (USPGPN 20190334355), and Carlson (USPGPN 20220255326).
Independent Claim 1, Suzuki teaches a charge and discharge control device (Figs. 1 & 2) that controls charging and discharging of a battery module (101) in which a plurality of cell blocks (#1-#7 in Fig. 1, 201 #1-n & 201 #2-n in Fig. 2), each including one or more unit cells (112), are connected in parallel to one another (see Figs. 1 & 2), the device comprising a controller (105, via 103 in Fig. 2 & 102 in Fig. 1) configured to control a current flowing through each of the cell blocks based on at least one of a current load of each of the cell blocks or a parameter relating to the current load (¶’s [25-32, esp. 29, 31, 32] describes how the current [i.e. current of the load] is measured, and the current is controlled based on the measurements; ¶[30] describes the load being a vehicle; Fig. 3 teaches the method of control, where current is certainly related to the current load).
Suzuki fails to explicitly teach perform at least one of: (i) calculating a ratio of a measurement value of a current relative to any one of a cell block capacity, a positive electrode capacitance and a negative electrode capacitance as a current load in regard to each of the cell blocks, and controlling a current of each of the cell blocks based on whether or not the calculated current load is smaller than a threshold value; and (ii) estimating a state of charge (SOC) of the battery module, setting a predetermined range, and controlling the current of each of the cell blocks based on whether or not the estimated SOC of the battery module is within the set predetermined range, wherein in the set predetermined range, a second derivative of an open circuit voltage with respect to a charge amount in an open circuit voltage characteristic of each of the cell blocks is larger than those in ranges except for the predetermined range, in regard to the SOC of the battery module.
Nishiyama teaches (i) calculating a ratio of a measurement value of a current relative to any one of a cell block capacity, a positive electrode capacitance and a negative electrode capacitance as a current load in regard to each of the cell blocks, and controlling a current of each of the cell blocks based on whether or not the calculated current load is smaller than a threshold value (¶’s [29, 50]; 5C is given in ¶[29]). As the previously applied evidentiary prior art demonstrated, C-rate in units of #C is defined in the same way as the applicant’s current load. When Nishiyama’s C-rate is above or equal to the threshold, suppression of the current and pulsed application of the current are used. When below, it is not described but one of ordinary skill in the art would understand it to mean that continuous charging would occur. Carlson ¶[84], Dubarry ¶[57], Kim ¶[37] describes the c-rate/charging rate/discharging rate is defined in the same way as the applicant’s current load & where the rated capacity of the battery is the cell block capacity further Kim ¶’s [52, 53, 56, 57], and Takahashi ¶[110] provide evidence of other ways the applicant’s current load term is defined in the art. Greening ¶[57] provides evidence that for the battery to be charged/discharged in the way described by Nishiyama, namely by controlling via C-rate, it serves to improve the lifetimes of the battery(ies). Nishiyama further describes this serving to reduce a drop in battery capacity (i.e. improving lifetime, ¶’s [13,66]). KSR rationale [C] would be applicable here as well, the C-rate or current load is simply the current divided by the full charge capacity of the battery, thus a battery cannot handle too much current or it will be damaged as described by Suzuki, where for the same reason a current load/c-rate which is too high for the battery would damage it.
It would have been obvious to a person having ordinary skill in the art to modify Suzuki with Nishiyama to provide improved battery lifetimes.
Suzuki fails to explicitly teach perform at least one of: (ii) estimating a state of charge (SOC) of the battery module, setting a predetermined range, and controlling the current of each of the cell blocks based on whether or not the estimated SOC of the battery module is within the set predetermined range, wherein in the set predetermined range, a second derivative of an open circuit voltage with respect to a charge amount in an open circuit voltage characteristic of each of the cell blocks is larger than those in ranges except for the predetermined range, in regard to the SOC of the battery module.
Akaishi perform at least one of: (ii) estimating a state of charge (SOC) of the battery module, setting a predetermined range, and controlling the current of each of the cell blocks based on whether or not the estimated SOC of the battery module is within the set predetermined range, wherein in the set predetermined range, a second derivative of an open circuit voltage with respect to a charge amount in an open circuit voltage characteristic of each of the cell blocks is larger than those in ranges except for the predetermined range, in regard to the SOC of the battery module (Akaishi teaches the predetermined range concerning the SOC of the battery module is set based on a magnitude of a change of inclination of a voltage relative to a charge amount in each of the cell blocks, see Figs. 2-3F). The second option was something similar to dependent Claim 3 but now requiring a 2nd derivative. Comparing the applicant’s specification with the prior art, it appears that the second option is more of a definition of the flat region of both the applicant’s Fig. 3A (i.e. the area where the open circuit voltage [OCV] changes little compared to the state of charge [SOC]) rather than an actual control algorithm which performs a complex step based upon a comparison. For instance, see ¶’s [46, 47, 52] of the published application, which states that 70% and above is the threshold at which the current is suppressed as the change in the dv/dQ is high. Naturally, when the dv/dQ is higher, the V’’/Q’’ is going to be higher. For Akaishi, previously claimed in rejecting dependent claim 4 (now partially in the independent Claims), this predetermined range starts above roughly 90% SOC as noted by Figs. 2-3F. Furthermore, evidentiary prior art Hudson describes the range being above 70% (see abstract, outside region between 30%-70% means a predetermined range above 70%; uses 2nd derivative to find whether outside the range). Similarly, evidentiary prior art Hall describes using the second derivative of this feature, comparison of Figs. 4 and 5 demonstrate this feature of second derivative. Therefore, since the claim appears to be just renaming a term (i.e. providing a synonymous definition) for the range provided by Akaishi, the applicant’s amended independent Claims do not overcome the applied prior art.
Akaishi further teaches the controller is configured to: estimate a state of charge (SOC) of the battery module as the parameter relating to the current load, and suppress a current flowing through the battery module, at least based on a fact that the SOC of the battery module is within a predetermined range, as compared to a case in which the SOC of the battery module is out of the predetermined range (range shown by Figs. 2-3F, 6, 7, & 10, where the SOC keeping control would be a suppression operation, and yes to s603 or s604 represent the SOC being in predetermined ranges between the flat region and 100% or 0%, where the SOC in this flat region is directly linearly mapped to SOC see Figs. 2-3F). Akaishi teaches that by performing this method of making sure the batteries are inside the range(s) before suppressing charging/discharging, it serves to improve the accuracy and efficiency of the system (see ¶’s [25, 26, 39, 105, 106]).
It would have been obvious to a person having ordinary skill in the art to modify Suzuki in view of Nishiyama with Akaishi to provide improved accuracy and efficiency.
Dependent Claim 2, Suzuki is silent to the controller is configured to: suppress a current flowing through the battery module, at least based on a fact that the SOC of the battery module is within a predetermined range, as compared to a case in which the SOC of the battery module is out of the predetermined range.
Akaishi further teaches the controller is configured to: suppress a current flowing through the battery module, at least based on a fact that the SOC of the battery module is within a predetermined range, as compared to a case in which the SOC of the battery module is out of the predetermined range (range shown by Figs. 2-3F, 6, 7, & 10, where the SOC keeping control would be a suppression operation, and yes to s603 or s604 represent the SOC being in predetermined ranges between the flat region and 100% or 0%, where the SOC in this flat region is directly linearly mapped to SOC see Figs. 2-3F). Akaishi teaches that by performing this method of making sure the batteries are inside the range(s) before suppressing charging/discharging, it serves to improve the accuracy and efficiency of the system (see ¶’s [25, 26, 39, 105, 106]).
It would have been obvious to a person having ordinary skill in the art to modify Suzuki in view of Nishiyama with Akaishi to provide improved accuracy and efficiency.
Dependent Claim 4, the combination of Suzuki, Akaishi, and Nishiyama teaches the controller is configured to: suppress the current flowing through the battery module, based on a fact that the calculated current load is equal to or greater than the threshold value in any of the cell blocks in addition to a fact that the SOC of the battery module is within the predetermined range (see ¶’s [29, 31, 32], where “current load” is interpreted as current flowing to load described in ¶[30] of Suzuki; Nishiyama teaches that the C-rate/charge rate in the same way as defined by the present application; further Nishiyama teaches that above a certain threshold C-rate, the current is suppressed and then pulsed, suppressed and then pulsed; furthermore, Suzuki describes suppression/reduction of excess current instead of using a fuse, where a fuse is used to prevent damage from overcurrent situations, see ¶’s [07, 31, 32]).
Dependent Claim 6, the combination of Suzuki, Akaishi, and Nishiyama teaches the controller is configured to suppress a current flowing through the battery module, based on a fact that the current load is equal to or greater than a threshold value in any of the cell blocks, as compared to a case in which the current load is smaller than the threshold value in all of the cell blocks (¶’s [07, 31, 32] describes that when an excess current is detected in one or more paths, the resistance of that/those paths are changed to make them equal, where the definition of excess means that there is an inherent threshold of Suzuki; Nishiyama teaches the current load being the C-rate; KSR rationale [C] would be applicable here as well, the C-rate or current load is simply the current divided by the full charge capacity of the battery, thus a battery cannot handle too much current or it will be damaged as described by Suzuki, where for the same reason a current load/c-rate which is too high for the battery would damage it).
Dependent Claim 7, Suzuki teaches a plurality of variable resistors parallel to one another are provided, each of the variable resistors being connected to a corresponding one of the cell blocks; and the controller is configured to adjust a resistance value of each of the variable resistors based on the calculated current load, thereby controlling the current flowing through each of the cell blocks (¶’s [26, 31, 32]).
Dependent Claim 8, the combination of Suzuki, Akaishi, and Nishiyama teaches a charge and discharge system comprising: the charge and discharge control device according to claim 1; and the battery module, a charging and discharging of which is controlled by the charge and discharge control device (Figs. 1 & 2 of Suzuki, Fig. 1 of Akaishi, and Fig. 1 of Nishiyama).
Independent Claim 9, Suzuki teaches a charge and discharge control method (Figs. 1-3, esp. 3 & ¶’s [25-32, esp. 29, 31, 32]) of controlling charging and discharging of a battery module (101) in which a plurality of cell blocks (#1-#7 in Fig. 1, 201 #1-n & 201 #2-n in Fig. 2), each including one or more unit cells (112), are connected in parallel to one another (see Figs. 1 & 2), the method comprising controlling a current flowing through each of the cell blocks based on at least one of a current load of each of the cell blocks or a parameter relating to the current load (¶’s [25-32, esp. 29, 31, 32] describes how the current [i.e. current of the load] is measured, and the current is controlled based on the measurements; ¶[30] describes the load being a vehicle; Fig. 3 teaches the method of control).
Suzuki fails to explicitly teach perform at least one of: (i) calculating a ratio of a measurement value of a current relative to any one of a cell block capacity, a positive electrode capacitance and a negative electrode capacitance as a current load in regard to each of the cell blocks, and controlling a current of each of the cell blocks based on whether or not the calculated current load is smaller than a threshold value; and (ii) estimating a state of charge (SOC) of the battery module, setting a predetermined range, and controlling the current of each of the cell blocks based on whether or not the estimated SOC of the battery module is within the set predetermined range, wherein in the set predetermined range, a second derivative of an open circuit voltage with respect to a charge amount in an open circuit voltage characteristic of each of the cell blocks is larger than those in ranges except for the predetermined range, in regard to the SOC of the battery module.
Nishiyama teaches (i) calculating a ratio of a measurement value of a current relative to any one of a cell block capacity, a positive electrode capacitance and a negative electrode capacitance as a current load in regard to each of the cell blocks, and controlling a current of each of the cell blocks based on whether or not the calculated current load is smaller than a threshold value (¶’s [29, 50]; 5C is given in ¶[29]). As the previously applied evidentiary prior art demonstrated, C-rate in units of #C is defined in the same way as the applicant’s current load. When Nishiyama’s C-rate is above or equal to the threshold, suppression of the current and pulsed application of the current are used. When below, it is not described but one of ordinary skill in the art would understand it to mean that continuous charging would occur. Carlson ¶[84], Dubarry ¶[57], Kim ¶[37] describes the c-rate/charging rate/discharging rate is defined in the same way as the applicant’s current load & where the rated capacity of the battery is the cell block capacity further Kim ¶’s [52, 53, 56, 57], and Takahashi ¶[110] provide evidence of other ways the applicant’s current load term is defined in the art. Greening ¶[57] provides evidence that for the battery to be charged/discharged in the way described by Nishiyama, namely by controlling via C-rate, it serves to improve the lifetimes of the battery(ies). Nishiyama further describes this serving to reduce a drop in battery capacity (i.e. improving lifetime, ¶’s [13,66]). KSR rationale [C] would be applicable here as well, the C-rate or current load is simply the current divided by the full charge capacity of the battery, thus a battery cannot handle too much current or it will be damaged as described by Suzuki, where for the same reason a current load/c-rate which is too high for the battery would damage it.
It would have been obvious to a person having ordinary skill in the art to modify Suzuki with Nishiyama to provide improved battery lifetimes.
Suzuki fails to explicitly teach perform at least one of: (ii) estimating a state of charge (SOC) of the battery module, setting a predetermined range, and controlling the current of each of the cell blocks based on whether or not the estimated SOC of the battery module is within the set predetermined range, wherein in the set predetermined range, a second derivative of an open circuit voltage with respect to a charge amount in an open circuit voltage characteristic of each of the cell blocks is larger than those in ranges except for the predetermined range, in regard to the SOC of the battery module.
Akaishi perform at least one of: (ii) estimating a state of charge (SOC) of the battery module, setting a predetermined range, and controlling the current of each of the cell blocks based on whether or not the estimated SOC of the battery module is within the set predetermined range, wherein in the set predetermined range, a second derivative of an open circuit voltage with respect to a charge amount in an open circuit voltage characteristic of each of the cell blocks is larger than those in ranges except for the predetermined range, in regard to the SOC of the battery module (Akaishi teaches the predetermined range concerning the SOC of the battery module is set based on a magnitude of a change of inclination of a voltage relative to a charge amount in each of the cell blocks, see Figs. 2-3F). The second option was something similar to dependent Claim 3 but now requiring a 2nd derivative. Comparing the applicant’s specification with the prior art, it appears that the second option is more of a definition of the flat region of both the applicant’s Fig. 3A (i.e. the area where the open circuit voltage [OCV] changes little compared to the state of charge [SOC]) rather than an actual control algorithm which performs a complex step based upon a comparison. For instance, see ¶’s [46, 47, 52] of the published application, which states that 70% and above is the threshold at which the current is suppressed as the change in the dv/dQ is high. Naturally, when the dv/dQ is higher, the V’’/Q’’ is going to be higher. For Akaishi, previously claimed in rejecting dependent claim 4 (now partially in the independent Claims), this predetermined range starts above roughly 90% SOC as noted by Figs. 2-3F. Furthermore, evidentiary prior art Hudson describes the range being above 70% (see abstract, outside region between 30%-70% means a predetermined range above 70%; uses 2nd derivative to find whether outside the range). Similarly, evidentiary prior art Hall describes using the second derivative of this feature, comparison of Figs. 4 and 5 demonstrate this feature of second derivative. Therefore, since the claim appears to be just renaming a term (i.e. providing a synonymous definition) for the range provided by Akaishi, the applicant’s amended independent Claims do not overcome the applied prior art.
Akaishi further teaches the controller is configured to: estimate a state of charge (SOC) of the battery module as the parameter relating to the current load, and suppress a current flowing through the battery module, at least based on a fact that the SOC of the battery module is within a predetermined range, as compared to a case in which the SOC of the battery module is out of the predetermined range (range shown by Figs. 2-3F, 6, 7, & 10, where the SOC keeping control would be a suppression operation, and yes to s603 or s604 represent the SOC being in predetermined ranges between the flat region and 100% or 0%, where the SOC in this flat region is directly linearly mapped to SOC see Figs. 2-3F). Akaishi teaches that by performing this method of making sure the batteries are inside the range(s) before suppressing charging/discharging, it serves to improve the accuracy and efficiency of the system (see ¶’s [25, 26, 39, 105, 106]).
It would have been obvious to a person having ordinary skill in the art to modify Suzuki in view of Nishiyama with Akaishi to provide improved accuracy and efficiency.
Independent Claim 10, Suzuki teaches a non-transitory storage medium storing a charge and discharge control program for charging and discharging (inherently inside of 105, as described in ¶[33]) of a battery module (101) in which a plurality of cell blocks (#1-#7 in Fig. 1, 201 #1-n & 201 #2-n in Fig. 2), each including one or more unit cells (112), are connected in parallel to one another (see Figs. 1 & 2), the program causing a computer (105) to control a current flowing through each of the cell blocks based on at least one of a current load of each of the cell blocks or a parameter relating to the current load (¶’s [25-32, esp. 29, 31, 32] describes how the current [i.e. current of the load] is measured, and the current is controlled based on the measurements; ¶[30] describes the load being a vehicle; Fig. 3 teaches the method of control).
Suzuki fails to explicitly teach perform at least one of: (i) calculating a ratio of a measurement value of a current relative to any one of a cell block capacity, a positive electrode capacitance and a negative electrode capacitance as a current load in regard to each of the cell blocks, and controlling a current of each of the cell blocks based on whether or not the calculated current load is smaller than a threshold value; and (ii) estimating a state of charge (SOC) of the battery module, setting a predetermined range, and controlling the current of each of the cell blocks based on whether or not the estimated SOC of the battery module is within the set predetermined range, wherein in the set predetermined range, a second derivative of an open circuit voltage with respect to a charge amount in an open circuit voltage characteristic of each of the cell blocks is larger than those in ranges except for the predetermined range, in regard to the SOC of the battery module.
Nishiyama teaches (i) calculating a ratio of a measurement value of a current relative to any one of a cell block capacity, a positive electrode capacitance and a negative electrode capacitance as a current load in regard to each of the cell blocks, and controlling a current of each of the cell blocks based on whether or not the calculated current load is smaller than a threshold value (¶’s [29, 50]; 5C is given in ¶[29]). As the previously applied evidentiary prior art demonstrated, C-rate in units of #C is defined in the same way as the applicant’s current load. When Nishiyama’s C-rate is above or equal to the threshold, suppression of the current and pulsed application of the current are used. When below, it is not described but one of ordinary skill in the art would understand it to mean that continuous charging would occur. Carlson ¶[84], Dubarry ¶[57], Kim ¶[37] describes the c-rate/charging rate/discharging rate is defined in the same way as the applicant’s current load & where the rated capacity of the battery is the cell block capacity further Kim ¶’s [52, 53, 56, 57], and Takahashi ¶[110] provide evidence of other ways the applicant’s current load term is defined in the art. Greening ¶[57] provides evidence that for the battery to be charged/discharged in the way described by Nishiyama, namely by controlling via C-rate, it serves to improve the lifetimes of the battery(ies). Nishiyama further describes this serving to reduce a drop in battery capacity (i.e. improving lifetime, ¶’s [13,66]). KSR rationale [C] would be applicable here as well, the C-rate or current load is simply the current divided by the full charge capacity of the battery, thus a battery cannot handle too much current or it will be damaged as described by Suzuki, where for the same reason a current load/c-rate which is too high for the battery would damage it.
It would have been obvious to a person having ordinary skill in the art to modify Suzuki with Nishiyama to provide improved battery lifetimes.
Suzuki fails to explicitly teach perform at least one of: (ii) estimating a state of charge (SOC) of the battery module, setting a predetermined range, and controlling the current of each of the cell blocks based on whether or not the estimated SOC of the battery module is within the set predetermined range, wherein in the set predetermined range, a second derivative of an open circuit voltage with respect to a charge amount in an open circuit voltage characteristic of each of the cell blocks is larger than those in ranges except for the predetermined range, in regard to the SOC of the battery module.
Akaishi perform at least one of: (ii) estimating a state of charge (SOC) of the battery module, setting a predetermined range, and controlling the current of each of the cell blocks based on whether or not the estimated SOC of the battery module is within the set predetermined range, wherein in the set predetermined range, a second derivative of an open circuit voltage with respect to a charge amount in an open circuit voltage characteristic of each of the cell blocks is larger than those in ranges except for the predetermined range, in regard to the SOC of the battery module (Akaishi teaches the predetermined range concerning the SOC of the battery module is set based on a magnitude of a change of inclination of a voltage relative to a charge amount in each of the cell blocks, see Figs. 2-3F). The second option was something similar to dependent Claim 3 but now requiring a 2nd derivative. Comparing the applicant’s specification with the prior art, it appears that the second option is more of a definition of the flat region of both the applicant’s Fig. 3A (i.e. the area where the open circuit voltage [OCV] changes little compared to the state of charge [SOC]) rather than an actual control algorithm which performs a complex step based upon a comparison. For instance, see ¶’s [46, 47, 52] of the published application, which states that 70% and above is the threshold at which the current is suppressed as the change in the dv/dQ is high. Naturally, when the dv/dQ is higher, the V’’/Q’’ is going to be higher. For Akaishi, previously claimed in rejecting dependent claim 4 (now partially in the independent Claims), this predetermined range starts above roughly 90% SOC as noted by Figs. 2-3F. Furthermore, evidentiary prior art Hudson describes the range being above 70% (see abstract, outside region between 30%-70% means a predetermined range above 70%; uses 2nd derivative to find whether outside the range). Similarly, evidentiary prior art Hall describes using the second derivative of this feature, comparison of Figs. 4 and 5 demonstrate this feature of second derivative. Therefore, since the claim appears to be just renaming a term (i.e. providing a synonymous definition) for the range provided by Akaishi, the applicant’s amended independent Claims do not overcome the applied prior art.
Akaishi further teaches the controller is configured to: estimate a state of charge (SOC) of the battery module as the parameter relating to the current load, and suppress a current flowing through the battery module, at least based on a fact that the SOC of the battery module is within a predetermined range, as compared to a case in which the SOC of the battery module is out of the predetermined range (range shown by Figs. 2-3F, 6, 7, & 10, where the SOC keeping control would be a suppression operation, and yes to s603 or s604 represent the SOC being in predetermined ranges between the flat region and 100% or 0%, where the SOC in this flat region is directly linearly mapped to SOC see Figs. 2-3F). Akaishi teaches that by performing this method of making sure the batteries are inside the range(s) before suppressing charging/discharging, it serves to improve the accuracy and efficiency of the system (see ¶’s [25, 26, 39, 105, 106]).
It would have been obvious to a person having ordinary skill in the art to modify Suzuki in view of Nishiyama with Akaishi to provide improved accuracy and efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859